IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50814
                         Summary Calendar



WILLIAM WALLACE CAMPBELL,

                                         Plaintiff-Appellee,

versus

PRICILLA MILES, Etc.; ET AL.,

                                         Defendants,

PRICILLA MILES, Chief Classification Officer,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-97-CV-692-TWP
                       --------------------
                           July 20, 2000

Before SMITH, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Pricilla Miles contends that the magistrate judge erred in

denying her renewed motion for judgment as a matter of law.     The

motion was timely filed within 10 days after entry of the

judgment under Fed. R. Civ. P. 50(b).   See Fed. R. Civ. P. 6(a)

(computation of time); see also Gaia Tech. Inc. v. Recycled Prod.

Corp., 175 F.3d 365, 373-74 (5th Cir. 1999).    By moving for

judgment as a matter of law under Rule 50(a) and Rule 50(b),


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-50814
                                - 2 -

Miles preserved her right to challenge the sufficiency of the

evidence.   Gaia, 175 F.3d at 374.   The magistrate judge's order,

denying the motion for judgment as a matter of law in part, is

reviewed de novo.   Id.

     Miles is entitled to judgment as a matter of law if the

court determines that "there is no legally sufficient evidentiary

basis" for the jury's decision.    Fed. R. Civ. P. 50(a)(1); see

Gaia, 175 F.3d at 374.    The question whether the evidence was

sufficient is examined under the standard announced in Boeing Co.

v. Shipman, 411 F.2d 365 (5th Cir. 1969) (en banc), overruled on

other grounds, Gautreaux v. Scurlock Marine, Inc., 107 F.3d 331,

336 (5th Cir. 1997) (en banc):

          Under Boeing, there must be a conflict in
     substantial evidence to create a jury question.
     Substantial evidence is defined as evidence of such
     quality and weight that reasonable and fair-minded men
     in the exercise of impartial judgment might reach
     different conclusions. Consequently, a mere scintilla
     of evidence is insufficient to present a question for
     the jury. Even if the evidence is more than a
     scintilla, Boeing assumes that some evidence may exist
     to support a position which is yet so overwhelmed by
     contrary proof as to yield to a motion for judgment as
     a matter of law.

Gaia, 175 F.3d at 374-75 (internal quotation marks and brackets

omitted).   This court considers "all of the evidence, drawing all

reasonable inferences and resolving all credibility

determinations in the light most favorable to the non-moving

party."   Threlkeld v. Total Petroleum, Inc., ___ F.3d ___ (5th

Cir. May 5, 2000), 2000 WL 554537, *4.

     The jury determined that Miles, a chief classification

officer, had acted with deliberate indifference to threats made

against Campbell by other prisoners, in violation of Campbell's
                             No. 99-50814
                                 - 3 -

right against cruel and unusual punishment under the Eighth

Amendment.   Campbell was awarded compensatory and punitive

damages.

     "Prison officials have a duty under the Eighth Amendment to

protect inmates from violence at the hands of other prisoners."

Horton v. Cockrell, 70 F.3d 397, 400 (5th Cir. 1995).      "The

plaintiff prisoner must prove both that he is incarcerated under

conditions ‘posing a substantial risk of serious harm,’ and that

the prison official's state of mind is one of 'deliberate

indifference' to the prisoner's health or safety."       Id. at 400-01

(citing Farmer v. Brennan, 511 U.S. 825, 832-34 (1994)).      To show

that Miles was deliberately indifferent to the risk that he would

be assaulted by other prisoners, Campbell had to prove that Miles

was "both 'aware of facts from which the inference could be drawn

that a substantial risk of harm exists'" and that Miles actually

drew that inference.     Horton, 70 F.3d at 401 (quoting Farmer, 511

U.S. at 837).

     Miles contends that her response to Campbell's life-

endangerment complaint was objectively reasonable based upon the

information she possessed and in light of her limited role in the

classification system.     "[P]rison officials who actually knew of

a substantial risk to inmate health or safety may be found free

from liability if they responded reasonably to the risk, even if

the harm ultimately was not averted."       Farmer, 511 U.S. at 844.

This court has construed "Farmer's 'respond reasonably' and

'reasonable measures' language . . . to relate necessarily to

whether the first, or objective, component of an Eighth Amendment
                           No. 99-50814
                               - 4 -

violation has been made out."    Hare v. City of Corinth, Miss., 74

F.3d 633, 649 n.5 (5th Cir. 1996) (en banc) (internal citation

omitted).

     "Objective reasonableness is a matter of law for the courts

to decide; not a matter for the jury."    Williams v. Bramer, 180

F.3d 699, 702 (5th Cir.), clarified on reh'g, 186 F.3d 633, 634

(5th Cir. 1999); see Lampkin v. City of Nacogdoches, 7 F.3d 430,

434-36 (5th Cir. 1993).   A trial may be necessary, however, when

underlying historical facts are in dispute which are material to

the reasonableness determination.   Williams, 180 F.3d at 703; see

Smith v. Brenoettsy, 158 F.3d 908, 912 (5th Cir. 1998).   The

magistrate judge held that a reasonable jury could have held that

the "paucity" of Miles's investigation into Campbell's life-

endangerment complaint amounted to deliberate indifference.

     Miles contends that she was involved in only one of a series

of investigations regarding life-endangerment complaints lodged

by Campbell and that most of the evidence presented by Campbell

concerned the actions of other individuals.   Miles also contends

that she did not have decision-making authority over Campbell's

housing assignment.   The magistrate judge's conclusions were

based upon evidence presented regarding Miles's individual acts

and omissions.   The fact that Miles may have been following

prison policy or that other individuals may also have been at

fault does not undermine the magistrate judge's reasoning.

     Miles argues that her actions were objectively reasonable in

light of the fact that prisoners attempt to manipulate the prison

system to their own advantage.   Miles contends that it was her
                           No. 99-50814
                               - 5 -

responsibility to determine whether the complaint was a sham.

The evidence did not show that Miles concluded that the complaint

was a sham, only that she concluded that it was unsubstantiated.

     Miles argues that she did actually investigate Campbell's

complaint.   Miles argues that she did not interview the persons

who were identified as a threat to Campbell because to do so

would have endangered Campbell.    Miles argues that prison

administrators should be deferred to in the execution of prison

policies related to prison discipline and security.     The jury was

instructed on this point of law; it was presented with this

defense and rejected it.

     The magistrate judge's ruling was not predicated on Miles's

failure to interview the particular inmates who had been

identified as a threat to Campbell, but on her failure to

interview anyone in Section 1 of 4 Building and in relying

unreasonably on another inmate's statement that everyone in 4

Building knew of the threats.     See Smith, 158 F.3d at 912

(holding that question whether supervisor had responded

reasonably to life-endangerment complaint, in light of 6,000

complaint letters filed annually, presented a question for the

trier of fact which could not be addressed on interlocutory

appeal).   Although Miles's arguments provide reasons why the jury

could have found in her favor, it did not.     The jury's verdict

was supported by substantial evidence under the Boeing standard.

     Miles argues that the evidence was insufficient to support

the award of punitive damages.    "Under § 1983, punitive damages

may be awarded only if the official conduct is 'motivated by evil
                            No. 99-50814
                                - 6 -

intent' or demonstrates 'reckless or callous indifference' to a

person's constitutional rights."   Sockwell v. Phelps, 20 F.3d

187, 192 (5th Cir. 1994).   The jury found that Miles "acted with

malice or willfulness or with callous and reckless indifference

to the safety or rights of the plaintiff."   The magistrate judge

held, based upon his prior conclusion that the evidence was

sufficient to support the findings as to deliberate indifference,

that there was sufficient evidence showing that Miles acted with

reckless indifference.   See Sibley v. Lemaire, 184 F.3d 481, 489

(5th Cir. 1999) ("It is . . . fair to say that acting or failing

to act with deliberate indifference to a substantial risk of

serious harm to a prisoner is the equivalent of recklessly

disregarding that risk."), cert. denied, 120 S. Ct. 1420 (2000).

Miles has not shown that the magistrate judge erred in concluding

that the punitive damage award was supported by substantial

evidence.

     Miles also argues for the first time on appeal that, because

she is no longer employed by the Texas Department of Criminal

Justice or by the state, punitive damages are inappropriate in

this case because they will not deter future constitutional

violations.   This claim cannot be raised for the first time on

appeal because it does not involve a purely legal question.

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991); see

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).

     Miles also argues that the evidence is insufficient to

support the jury's award of compensatory damages.   Because this
                            No. 99-50814
                                - 7 -

issue is raised for the first time on appeal, it cannot be

reviewed.   See Leverette, 183 F.3d at 342.

     Miles contends that the magistrate judge erred in denying

her Rule 60(b) motion on grounds of juror bias.     Under Rule

60(b)(6), the trial court may relieve a party from a final

judgment for any reason justifying relief from the operation of

the judgment.    Fed. R. Civ. P. 60(b)(6).   "A court may grant

relief under [Rule] 60(b)(6) only under extraordinary

circumstances."    Heirs of Guerra v. United States, 207 F.3d 763,

767 (5th Cir. 2000).    The magistrate judge's order denying the

Rule 60(b)(6) motion is reviewed for an abuse of discretion.

Maddox v. Runyon, 139 F.3d 1017, 1019 (5th Cir. 1998).

     A letter written by the juror in question to a local

newspaper reflects the juror's state of mind after the trial and

does not show that the juror had an unfair bias against law

enforcement officials prior to the trial.     There is no reason to

believe that the juror's animus toward a particular FDIC employee

in connection with a corporate bankruptcy would cause him to be

biased against a state corrections officer in an unrelated

failure-to-protect case.    The juror's failure to respond to

another question posed by the magistrate judge on voir dire was

not dishonest.

     In an appeal from the denial of a motion for a new trial,

this court has found no error in a direct criminal appeal raising

the question of juror misconduct under similar facts.     See United

States v. Doke, 171 F.3d 240, 246-47 (5th Cir.) (criminal new

trial motion) (failure of one juror to disclose prior arrest and
                           No. 99-50814
                               - 8 -

of two other jurors to disclose unrelated civil lawsuits did not

"raise a material question concerning actual or implied bias that

would necessitate a removal for cause"), cert. denied, 120 S. Ct.

250 (1999)).   Under the more narrow standard applicable to

appeals from orders denying Rule 60(b)(6) motions, there is no

basis for finding an abuse of discretion in this case.   The

judgment is AFFIRMED.

     Campbell has moved for dismissal of the appeal, arguing that

Miles failed to comply with the briefing schedule.   The motion is

DENIED.

     JUDGMENT AFFIRMED; MOTION DENIED.